   Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

DEBORAH SANTACAPITA,                                            CIVIL CASE NO.
    Plaintiff,

lil.~

BOARD OF EDUCATION OF THE
CITY OF BRIDGEPORT,
      Defendant.                                                MARCH 7, 2019

                                            COMPLAINT

    I.       PRELIMINARY STATEMENT

    1. This action seeks declaratory, injunctive, and equitable relief, and monetary damages, as

         well as costs and attorney fees for the injuries suffered by the plaintiff when the

         defendant, Board of Education of the City of Bridgeport, discriminated against the

         plaintiff on account of her race and color when it laid her offfrom her position as

         Assistant Superintendent of Schools and retained two less qualified, non-white Assistant

         Superintendent of Schools in violation of Title VII ofthe Civil Rights Act of 1964, as

         amended, and the Connecticut Fair Employment Practices Act.

    2. This action seeks declaratory, injunctive, and equitable relief, and monetary damages,

         and costs as well as attorney fees for the injuries suffered by the plaintiff when the

         defendant, Board of Education ofthe City of Bridgeport, discriminated against the
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 2 of 25




      plaintiff on account of her disability when it laid her off from her position as Assistant

      Superintendent of Schools after learning that it was probable that she would have to

      undergo surgery and miss time from work because of a physical impairment from which

      she suffered in violation ofthe provisions ofthe Americans with Disabilities Act, Title 42

      U.S.C. § 12112(d)(4)(A), and the Connecticut Fair Employment Practices Act.

II.       JURISDICTION

3. This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et

      seq., and the Civil Rights Act of 1991, 42 U.S.C. §1981a.

4. This action also arises pursuant to Section 107(a) of the Americans With Disabilities Act

      (hereinafter "ADA"), Title 42 U.S.C. §12117, which incorporates by reference Section

      706 of Title VII ofthe Civil Rights Act of 1964, as amended, Title 42 U.S.C. §2000e-5.

5. Jurisdiction is invoked pursuant to Title 28 U.S.C. §1343(a)(3), Title 28 U.S.C.

      §1343(a)(4), and Title 42 U.S.C. §2000e-5(fl.

6. Jurisdiction over the plaintiff's state law claim is invoked pursuant to the Court's

      supplemental jurisdiction.

7. All conditions precedent to jurisdiction under Section 706 of Title VII ofthe Civil Rights

      Act of 1964, Title 42 U.S.C. §2000e-5(x(3), and the Americans with Disabilities Act,




                                               F~
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 3 of 25




    Title 42 U.S.C. § 12112(d)(4)(A) have occurred or have been complied with in the

   following manner:

            a. A charge of employment discrimination on the basis of race and color was

                filed on or about August 16, 2018, with both the State of Connecticut

                Commission on Human Rights and Opportunities and the United States

                Equal Employment Opportunity Commission, which filings were within 180

                days of the commission of the unlawful employment practices alleged

                herein;

            b. By written communication dated February 8, 2019, the plaintiff was issued a

                "Dismissal and Notice of Rights" by the United States Equal Employment

                Opportunity Commission. Exhibit 1.

            c. On January 29, 2019, the Connecticut Commission on Human Rights and

                Opportunities issued a "Release of Jurisdiction to the plaintiff. Exhibit 2.

8. Declaratory, injunctive, compensatory damages, liquidated damages and equitable relief

   is sought pursuant to Title 28 U.S.C. §2201, §2202, and Title 42 U.S.C. §2000e-5(g).

9. Compensatory and punitive damages are sought pursuant to Title 42 U.S.C. §1981a.

10. Costs and attorney fees may be awarded pursuant to Title 42 U.S.C. §2000e-5(k).




                                            3
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 4 of 25




III.     VENUE

11. This action properly lies in the District of Connecticut pursuant to Title 28 U.S.C.

      §1391(b) because the claims arose in this judicial district, and pursuant to Title 42 U.S.C.

      §2000e-5(~ (3), because the unlawful employment practices were committed in this

   judicial district.

IV.      PARTIES

12. The plaintiff, Deborah Santacapita, is a citizen of the United States residing in the Town

   of Fairfield, State of Connecticut.

13. The plaintiff's race is Caucasian, and her color is white.

14. The defendant, Board of Education of the City of Bridgeport, is an administrative agency

   ofthe City of Bridgeport, which is a political subdivision of the State of Connecticut.

15. The defendant is a person within the meaning of Section 701(a) of Title VII of the Civil

   Rights Act of 1964, Title 42 U.S.C. §2000e(a).

16. The defendant is an employer within the meaning of Section 701(b) of Title VII of the

   Civil Rights Act of 1964, Title 42 U.S.C. §2000e(b).

17. The plaintiff is an employee as that term is defined by Connecticut General Statutes §

   46a-51(9).




                                              4
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 5 of 25




 18. The plaintiff is physically disabled as that term is defined by Connecticut General

     Statutes § 46a-51(15).

 19. The defendant is a person within the meaning of Section 101 c of the Americans With

     Disabilities Act, Title 42 U.S.C. §12111(7) and Section 701(a) of Title VII of the Civil

     Rights Act of 1964, Title 42 U.S.C. §2000e(a).

20. The defendant is an employer within the meaning Title 42 U.S.C. §12111(5) in that the

     defendant engages in an industry affecting commerce and has 15 or more employees for

     each working day in each of 20 or more calendar weeks in the current or preceding

     calendar year.

21. The defendant is a person as that term is defined by Connecticut General Statutes § 46a-

     51(14).

22. The defendant is an employer as that term is defined by Connecticut General Statutes §

     46a-51(10).

V.      FACTS

23. The plaintiff is apublic-school Administrator certified and licensed by the State of

     Connecticut.

24. From 1995 to July 27, 2018, the defendant employed the plaintiff in various teaching and

     administrative positions, including that of Assistant Superintendent of Schools.




                                             5
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 6 of 25




25. Throughout her employment with the defendant, the plaintiff performed her job duties in

    an exemplary manner.

26. Throughout her employment with the defendant, the plaintiff received various

    promotions based on her excellent qualifications and exemplary job performance.

27. The plaintiff strove to improve her skills and abilities throughout her employment with

   the defendant, obtaining advanced degrees in education, including being awarded a

    doctorate degree.

28. The plaintiff possesses a Bachelor of Arts degree, a Master of Arts degree and a

   Doctorate degree in the field of Educational Leadership.

29. The plaintiff has been issued a K-6 Professional Certificate, an Administrator Certificate

   and a Superintendent Certificate by the State of Connecticut Department of Education.

30. In recognition ofthe plaintiff's superb qualifications, and job performance, the defendant

   had assigned the plaintiff to positions with ever increasing job duties and responsibilities.

31. In the 2003-2005 school year, the defendant promoted the plaintiff from a teaching

   position to the role of Literacy Coach.

32. In the 2005-2006 school year, the plaintiff was assigned the position of Associate

   Principal.




                                             D
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 7 of 25




33. In 2006, the plaintiff was employed by the defendant in the position of NCLB(No Child

    Left Behind) Coordinator.

34. In the 2006-2012 school year, the plaintiff worked in the administrative position of

    Director-Evaluation and Research.

35. In the 2012-2013 school year, the plaintiff was assigned the role of Director-Assessment,

    Accountability and Instructional Support.

36. From the 2013-2014 school year to the 2016-2017 school yeax, the defendant assigned

    the plaintiff to the position of School Principal for Hallen School.

37. By letter dated August 1, 2017, in recognition ofthe plaintiffs successful career in the

   roles to which the defendant had assigned her, the defendant appointed the plaintiff to the

    position of Assistant Superintendent of Schools for Teaching, Learning and Professional

   Development.

38. From August 1, 2017, to July 27, 2018, the plaintiff performed the duties to which she

   had been assigned with professionalism, expertise, competence and achievement.

39. At the time of the plaintiff's appointment to the position of Assistant Superintendent of

   schools, the defendant appointed Janet Brown-Clayton ("Clayton") and Christiana Otuwa

   ("Otuwa"), both of whom are ofthe Black race, to Assistant Superintendent of schools

   positions equivalent to the plaintiff's position.




                                             7
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 8 of 25




40. The plaintiff and Otuwa both hold doctorate degrees and have Superintendent

    Certificates issued by the State of Connecticut Department of Education, Janet Brown-

    Clayton possesses neither a doctorate degree or a Superintendent's Certificate.

41. Throughout the 2017-2018 school year, the plaintiff attended meetings with the

    superintendent of schools and the other assistant superintendent of schools during which

    the superintendent of schools would express her disappointment with the job performance

    of both Clayton and Otuwa, asserting that they did not follow her instructions, directions,

    anti communications in a timely and effective manner.

42. The plaintiff was never criticized by the superintendent of schools in this manner.

43. Because of their deficient performances as Assistant Superintendent of Schools, the

   Superintendent of Schools employed an "Executive Coach" to assist Otuwa and Clayton

   in the performance oftheir job duties.

44. The plaintiff did not require the assistance of an "Executive Coach," nor was one

   assigned to her.

45. Sometime in February or March of 2018, the plaintiff informed the Superintendent of

   Schools, Aresta Johnson, that she was suffering from advanced degenerative disc disease

   and stenosis for which she may require surgery at the beginning ofthe 2018-2019 school

   year.
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 9 of 25




46. On July 13, 2018, Frank G. Chester ("Chester"), the defendant's "Chief Talent Officer —

    Human Resources," met, at his request, with the plaintiff and hand delivered a document

    entitled "Separation Agreement and General Release" which stated that 1) Santacapita is

    employed by the Board as an Assistant Superintendent; 2) Santacapita's position will be

    eliminated; and 3)the Parties mutually agree that Santacapita's employment with the

    Board should end."

47. The plaintiff was never provided any notice that her position was being eliminated and

    never agreed that her employment should end.

48. By letter dated July 18, 2018, Chester wrote the plaintiff that "[t]his letter will serve as

    written notification you received on Friday, July 13, 2018, that the position of Assistant

    Superintendent of Teaching and Learning has been eliminated, and thereby your

    position."

49. The plaintiff is fully qualified and capable of performing the assistant superintendent for

    Teaching, Learning &Professional Developments' duties that she had been delegated, as

    well as the duties and responsibilities delegated to Otuwa and Clayton as Assistant

    Superintendent for K-12 Instructional Leadership.

50. The plaintiff's performance as assistant superintendent of schools exceeded the

   performance of Otuwa and Clayton.




                                               D
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 10 of 25




 51. Clayton and Otuwa had demonstrable difficulty in performing their job duties in 2017-

     2018 school year as shown by the criticism directed at them by the superintendent of

     schools at staff meetings resulting in the appointment of an Executive Coach to assist

    them in performing their duties.

 52. The job duties performed by the plaintiff as an assistant superintendent of schools in

    2017-2018 school year were delegated to Otuwa and Clayton.

 53. Clayton and Otuwa, who were not laid off by the defendant, lacked the qualifications

    possessed by the plaintiff.

 54. At the time the defendant retained Clayton and laid offthe plaintiff, Clayton had not

    obtained a doctorate degree or a Superintendent Certificate, while the plaintiff had been

    awarded a doctorate degree in educational leadership and a Superintendent Certificate.

 55. Clayton and Otuwa's job performances were deficient when compared to the plaintiff's

    job performance.

 56. Neither Otuwa nor Clayton suffer from a physical disability.

 57. The defendant chose to terminate the plaintiff s employment, while retaining Otuwa and

    Clayton,

 58. The defendant did not have a legitimate non-discriminatory reason for retaining Clayton

    and Otuwa, and laying offthe plaintiff.




                                              10
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 11 of 25




 59. Although the plaintiff was fully capable of performing the essential functions of her job

     as assistant superintendent of schools without an accommodation, the defendant chose to

     lay her off for the 2018-2019 school year because of her disability.

 60. The plaintiff suffers from advanced degenerative disc disease and stenosis, a physical

     disability as that term is defined under both the Americans with Disabilities Act and the

     Connecticut Fair Employment Practices Act.

 61. The plaintiff suffers from a physical disability, advanced degenerative disc disease and

     stenosis, as that term is defined by Connecticut General Statutes § 46a-51(15).

 62. The plaintiff is a qualified individual with a disability as that phrase is defined under the

     Americans with Disabilities Act.

 63. The plaintiff suffers from a disability, which substantially limits the plaintiffs major life

     activities including the major life activities of standing, bending, walking and working.

 64. The plaintiff is fully capable and qualified to perform the essential functions ofthe job

    duties assigned to assistant the superintendent of schools' position, including those

    assigned to Clayton and Otuwa.

 65. The reasons advanced by the defendant for laying the plaintiff off in the 2018-2019

    school year is a pretext for unlawful disability discrimination.




                                               11
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 12 of 25




 66. The reasons advanced by the defendant for laying the plaintiff off in the 2018-2019

     school year is a pretext for unlawful race and color discrimination.

 67. The defendant favored Otuwa and Clayton over the plaintiff based on their color and

     race.

 68. The plaintiffs race and color were substantial factors that motivated the defendant's

     decision to terminate the plaintiff's employment.

 69. The plaintiff's disability was a determinative factor in the defendant's decision to

    terminate the plaintiffs employment.

 70. The defendant, and its superintendent of schools have stated that a goal for the defendant

     was to increase the number of minority educators that it employs.

 71. A motivating factor in the defendant's decision to lay off the plaintiff as opposed to

    laying off Otuwa and Clayton was its goal of increasing the number of minority educators

    in its employ.

 72. Motivating factors in the defendant's decision to lay off the plaintiff, as opposed to laying

    off Otuwa and Clayton, were the plaintiff's race and color.

 73. Other than for her race and color, the plaintiff would not have been laid off by the

    defendant.




                                              12
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 13 of 25




 74. The plaintiffs race and color were substantial factors that motivated the defendant's

       decision to terminate the plaintiffs employment.

 75. There exists no legitimate, non-discriminatory reason to justify the defendant's decision

       to lay the plaintiff offfrom her employment with the defendant.

 76. As a result of the unlawful discriminatory termination of the plaintiffs employment by

    the defendant, the plaintiff has suffered emotional distress.

 77. As a result of the unlawful discriminatory termination of the plaintiff's employment by

       the defendant, the plaintiff has suffered financial losses

 VI.      FIRST CAUSE OF ACTION(UNLAWFUL RACE AND COLOR
          DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
          ACT OF 1964, AS AMENDED)

 78-154. The plaintiff incorporates as if re-alleged paragraphs 1 through 77.

 155.     The defendant subjected the plaintiff to unlawful race discrimination when it laid the

          plaintiff offfrom her employment.

 156.     The defendant discriminated against the plaintiff when it laid the plaintiff offfrom

          her employment.

 157.     The defendant, without legitimate reason, laid the plaintiff offfrom her employment.

 158.     The make-up ofthe top leadership, superintendent of schools and two assistant

          superintendents of schools, is remarkable for its lack of racial diversity, in that all




                                                13
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 14 of 25




        three positions are occupied by individuals whose race is African-American, and

        whose color is Black.

 159.    Because the plaintiffs race was a motivating factor and made a difference in the

        defendant's decision to terminate the plaintiff's employment, the defendant violated

        the provisions of Title VII ofthe Civil Rights Act of 1964, as amended.

 160.   The defendant engaged in discrimination against the plaintiff with malice or reckless

        indifference to the plaintiffs rights under Title VII of the Civil Rights Act of 1964, as

        aiYiended.

 161.   Because ofthe discriminatory way the defendant treated the plaintiff, the plaintiff has

        suffered financial losses.

 162.   As a result of the discriminatory manner in which the defendant treated the plaintiff,

        the plaintiff has suffered emotional distress.

 VII.   SECOND CAUSE OF ACTION(UNLAWFUL DISABILITY
        DISCRIMINATION IN VIOLATION OF THE AMERICANS WITH
        DISABILITIES ACTT

 163-239.The plaintiff incorporates as if re-alleged paragraphs 1 through 77.

240.    The defendant was fully aware of the plaintiff's disability prior to terminating the

        plaintiff's employment.




                                             14
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 15 of 25




 241.   The plaintiff is a qualified individual with a disability within the meaning ofthe

        Americans with Disabilities Act, as amended, in that the plaintiff suffers from a

        physical impairment which substantially limits one or more of her major life

        activities, including the ability to was walk and work.

 242.   The plaintiff is a qualified individual with a disability within the meaning of the

        Americans with Disabilities Act, as amended, who, with a reasonable

        accommodation, was fully capable of performing the essential functions ofthe

        position of Assistant Superintendent of Schools.

 243.   Even though she was fully qualified to perform the essential functions of her position,

        the defendant terminated the plaintiff's employment because the plaintiff suffers from

        a physical impairment which substantially limited several of her major life activities

        including walking and working.

 244.   The defendant terminated the plaintiffs employment even though she was fully

        qualified to perform the essential functions of her position because the defendant

        regarded the plaintiff as suffering from a physical impairment.

 245.   The termination ofthe plaintiff's employment by the defendant because she was

        afflicted with a physical impairment that substantially limits her major life activities




                                              15
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 16 of 25




        is a discriminatory action prohibited by the provisions of the Americans with

        Disabilities Act, as amended.

 246.   The termination ofthe plaintiff's employment as Assistant Superintendent of Schools

        by the defendant for which she was fully qualified, because it regarded the plaintiff as

        suffering from a physical impairment which substantially limits the plaintiff's major

        life activities is a discriminatory act prohibited by the provisions of the Americans

        with Disabilities Act, as amended.

 247.   As a result of her physical impairment, the plaintiff is substantially limited in

        performing several major life activities including walking and working:

 248.   The plaintiff at all times relevant herein is an individual with a disability within the

        meaning ofthe Americans with Disabilities Act, as amended.

 249.   The plaintiff is a qualified individual with a disability as that term is defined under

        the provisions ofthe Americans with Disabilities Act, as amended.

 250.   Although the plaintiff's physical condition substantially limits her major life

        activities, the plaintiff was at all times able to perform the essential functions of the

        job of Assistant Superintendent of Schools.

 251.   The defendant only terminated the plaintiff's employment only after the plaintiff

        informed the Superintendent of Schools that she may need an accommodation in the
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 17 of 25




        form of a short-term leave of absence to undergo surgery as treatment for her physical

        disability.

 252.   The defendant discriminated against the plaintiff with malice and with a reckless

        indifference to the federally protected rights of the plaintiff guaranteed to the plaintiff

        by the provisions of the Americans with Disabilities Act, as amended.

 253.   The discriminatory actions of the defendant have caused, continues to cause and will

        cause the plaintiff to suffer substantial damages for future pecuniary losses, mental

        anguish, loss of enjoyment of life and other non-pecuniary losses.

 254.   The discriminatory actions of the defendant have caused the plaintiff to suffer

        emotional distress.

 VIII. T~IIRD CAUSE OF ACTION(UNLAWFUL DISABILITY DISCRIMINATION
       IN VIOLATION OF CONNECTICUT FAIR EMPLOYMENT PRACTICES
       ACT)

 255-331.The plaintiff incorporates as if re-alleged paragraphs 1 through 77.

 332.   The defendant's termination of the plaintiffs employment because the plaintiff was

        suffering from a physical impairment is a discriminatory act prohibited by the

        provisions ofthe Connecticut Fair Employment Practices Act.

 333.   The defendant was fully aware of the plaintiff's physical impairment prior to

        terminating the plaintiff's employment.




                                              17
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 18 of 25




 334.   The plaintiff suffers from a physical impairment within the meaning ofthe

        Connecticut Fair Employment Practices Act, who, with a reasonable accommodation,

        was fully capable of performing the essential functions ofthe position of Assistant

        Superintendent of Schools.

 335.   The defendant terminated the plaintiffs employment because the plaintiff was

        afflicted with a physical impairment as defined by the provisions ofthe Connecticut

        Fair Employment Practices Act.

 336.   The defendant terminated the plaintiff's employment because the defendant regarded

        the plaintiff as suffering from a disabling physical impairment.

 337.   The termination ofthe plaintiffs employment by the defendant because she was

        afflicted with a physical impairment is a discriminatory act prohibited by the

        provisions of the Connecticut Fair Employment Practices Act.

 338.   The termination of the plaintiff's employment by the defendant because it regarded

        the plaintiff as suffering from a disabling physical impairment, is a discriminatory act

        prohibited by the provisions of the Connecticut Fair Employment Practices Act.

 339.   The plaintiff is able to perform the essential functions of the job of Assistant

        Superintendent of Schools.




                                              18
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 19 of 25




 340.   The defendant discriminated against the plaintiff with malice and with a reckless

        indifference to the state protected rights of the plaintiff guaranteed to the plaintiff by

        the provisions of the Connecticut Fair Employment Practices Act.

 341.   The discriminatory actions ofthe defendant have caused, continues to cause and will

        cause the plaintiff to suffer substantial damages for future pecuniary losses, mental

        anguish, loss of enjoyment of life and other non-pecuniary losses.

 342.   The discriminatory actions of the defendant have caused the plaintiff to suffer

        emotional distress.

 343.   Connecticut General Statutes § 46a-51(9) defines the term employee as "any person

        employed by an employer but shall not include any individual employed by his

        parents, spouse or child, or in the domestic service of any person."

 344.   Connecticut General Statutes § 46a-59(10) defines "employer" as the "state and all

        political subdivisions thereof..."

 345.   Connecticut General Statutes § 46a-59(15) defines "physically disabled" as referring

        "to any individual who has any chronic physical handicap, infirmity or impairment,

        whether congenital or resulting from bodily injury, organic processes or changes or

        from illness, including, but not limited to, epilepsy, deafness or being hard of hearing

        or reliance on a wheelchair or other remedial appliance or device."




                                               19
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 20 of 25




 346.   Connecticut General Statutes Section § 46a-60(b)(1) prohibits "an employer, by

        himself or his agent, except in the case of a bona fide occupational qualification or

        need,to refuse to hire or employ or to bar or to discharge from employment any

        individual or to discriminate against him in compensation or in terms, conditions or

        privileges of employment because ofthe individual's race, color, religious creed, age,

        sex, marital status, national origin, ancestry, present or past history of mental

        disorder, mental retardation, learning disability or physical disability, including, but

        not limited to, blindness."

 347.   The plaintiff is an employee as that term is defined by Connecticut General Statutes §

        46a-59(9).

 348.   The plaintiff suffers from a physical disability as that term is defined by Connecticut

        General Statutes § 46a-59(15).

 349.   The defendant's termination of the plaintiff's employment because of the plaintiff's

        physical disability and/or because the defendant regarded the plaintiff as being

        physically disabled is a violation of the provisions of Connecticut General Statutes §

        46a-60(b)(1).




                                              X17
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 21 of 25




 350.   The defendant's termination of the plaintiff's employment as Assistant

        Superintendent of Schools on account of the plaintiff's physical disability is a

        violation of the provisions of Connecticut General Statutes § 46a-60(b)(1).

 IX.    FOURTH CAUSE OF ACTION(UNLAWFUL RACE AND COLOR
        DISCRIMINATION IN VIOLATION OF CONNECTICUT FAIR
        EMPLOYMENT PRACTICES ACT)

 351-427.The plaintiff incorporates as if re-alleged paragraphs 1 through 77.

 428.   The defendant subjected the plaintiff to unlawful race discrimination when it laid the

        plaintiff offfrom her employment and retained Otuwa and Clayton.

 429.   The defendant, without legitimate reason, laid the plaintiff offfrom her employment

        and retained Otuwa and Clayton.

 430.   The make-up of the defendant's top leadership, superintendent of schools and two

        assistant superintendents of schools, is remarkable for its lack of racial diversity, in

        that all three positions are occupied by individuals whose race is African-American,

        and whose color is Black.

 431.    Because the plaintiffs race and color were motivating factors and made a difference

        in the defendant's decision to terminate the plaintiff's employment and retained

        Otuwa and Clayton, the defendant violated the provisions of the Connecticut Fair

        Employment Practices Act.




                                              21
  Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 22 of 25




    432.   The defendant engaged in discrimination against the plaintiff with malice or reckless

           indifference to the plaintiffs rights under the Connecticut Fair Employment Practices

           I~~

    433.   Because ofthe discriminatory way the defendant treated the plaintiff, the plaintiff has

           suffered financial losses.

    434.   As a result of the discriminatory manner in which the defendant treated the plaintiff,

           the plaintiff has suffered emotional distress.

    X. PRAYER FOR RELIEF

       WHEREFORE,THE PLAINTIFF PRAYS THAT THIS COURT:

(As to all Causes of Action)

            a. Declare the conduct engaged by the defendant to be in violation of the plaintiffs

                 rights;

            b. Enjoin the defendant from engaging in such conduct;

            c. Require the defendant to restore the plaintiff to the position of Assistant

                 Superintendent of Schools;

            d. Award plaintiff the equitable relief of back pay and benefits, together with

                 prejudgment interest for the entire period as well as front salary and benefits

                 accrual;




                                                22
Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 23 of 25




        e. Award plaintiff compensatory damages;

        f. Award plaintiff costs and attorney fees; and

        g. Grant such other and further relief as the Court may deem just and proper.

              1 _ ~..   1

    THE PLAINTIFF REQUESTS A TRIAL BY JURY.

                                 THE PLAINTIFF —DEBORAH SANTICAPITA



                                 IIY /s / Thomas W. Bucci
                                  Thomas W. Bucci
                                  Fed. Bar #ct07805
                                  WILLINGER, WILLINGER & BUCCI,P.C.
                                  855 Main Street
                                  Bridgeport, CT 06604
                                  Tel:(203) 366-3939
                                  Fax:(203)337-4588
                                  Email: thomasbucci@earthlink.net




                                          23
                        Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 24 of 25                                         PLAINTIFF'S
                                                                                                                           ~     EXHIBIT
eeoc ~«m ~a+ t+»~g►                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                      a

                                               DISMISSAL AND NOTICE OF RIGHTS
To~    Deborah Santacapita                                                        From. Boston Area Office
       43 Lakeview Place                                                                John F. Kennedy Fed Bldg
       Fairfield, CT 06825                                                              Government Ctr, Room 475
                                                                                        Boston, MA Q2203


                           On behallotperson(s) aggrieved whose ldentltyis
                           CONFIDENTIAL(29 CFR §1601.7{e)J
EEOC Charge No.                             EEOC Representative                                                    Telephone No.
                                              Amon l.. Kinsey,Jr.,
16A-2018-01787                                Sapervisory Investigator                                             (617)565-3189
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
               The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not Involve a disability as def+ned by the Americans With DisabiNties Act.

               The Respondent employs less than the required number of employees ar is not otherwise covered by the statutes.

       Q       Your charge was not timely filed with EEOC; in other words, you waited too long after the dates) of the alleged
               discrimination to file your charge
       Q       'The E~OC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
               information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
               the statutes. No finding is made as to any other issues that might be constnred as having been raised by this charge.
       Q       The EEOC has adopted the findings of the state or Iocal faEr employment practices agency that investigated this charge.

       XQ        Other (briefly state)          Charging Party is pursuing claims in another forum.


                                                      - NOTICE OF SUIT RIGHTS -
                                                (See the eddltlona!lnlormatian attached to this form.)

Title VII, the Americans with Disabilities Act,the Genetic lnforrnation Nondiscrim~natlon Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
                                                                                                                         Your
You may file a lawsuit against the respondents) under federal law based on this charge in federal or state court.
lawsuit must be filed WITHIN 90 DAYS of your receipt of th(s notice;          or your  right to sue based on this charge will be
lost. {The time Iimit far filing suit based on a claim under state law may be different.)

Equal Pay Act(EPA): EPA suits must be filed in federal or state court within 2 years(3 years for wilful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years(3 vearsl
before you file suit may not be collectible.
                                                                  On behalf of the Commission
                                                                                                                   February 8, 2019
 Enclosures(s)                                                    Fang K. An,                                            (Date Mailed)
                                                               Area Office Director
 cc:

           BRIDGEPORT BOARD OF EDUCATION                                          Thomas W. Bucci, Esq.
           45 Lyon Terrace                                                        Willinger~ Willinger & Bucci~ P.C.
           Bridgeport, CT 06604                                                   855 Main Street
                                                                                  Bridgeport, CT 06604
          Case 3:19-cv-00333-JBA Document 1 Filed 03/07/19 Page 25 of 25 Q~ PLAINTIFF'S
                                                                              EXHIBIT

                                                                                                               ,,~.
                                                                                                       a



                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Deborah Santacapita
COMPLAINANT                                                         CHRO No. 1920065

vs.                                                                 EEOC No. 16A-2018-01787

Bridgeport Board of Education
RESPONDENT

                                      RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. Ifthis action involves a state agency or official, it may be brought in the Superior Court
forthejudicial district of Hartford.

A copy ofany civil action brought pursuant to this release must be served on the Commission at ROJnct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMNIISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN.GEN.STAT. § 46a-103.

The Complainant must brim an action in Superior Court within 90 days ofreceipt ofthis release and withi n two
years of the date of filing the complaint with the Commission unless circumstances tolling the statute
of limitations are present.



                                                                                   ~.;
DATE: 1/29/2019                                                  `; ,:.; ., r ,.-;; . ,_
                                                            l anya A. Hughes, executive Director



Service:
Complainant's attorney: tbucci@wwblaw.com
Respondent's attorney: chodgson@berchemmoses.com
